EXHIBIT January 20, 2009 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Ascend Acquisition Corp. Commission File # 000-51840 Commissioners: We have read the statements made by Ascend Acquisition Corp., which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Ascend Acquisition Corp. dated January20, 2009.We agree with the statements concerning our Firm in such Form 8-K. Sincerely, GBH CPAs, PC www.gbhcpas.com 24 E.
